            IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

LILLIE AMOS,                          )
                                      )
                Plaintiff,            )
                                      )
v.                                    )   Case No. CIV-18-402-KEW
                                      )
COMMISSIONER OF SOCIAL                )
SECURITY ADMINISTRATION,              )
                                      )
                Defendant.            )

                           OPINION AND ORDER

     Plaintiff Lillie Amos       (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying Claimant’s application

for disability benefits under the Social Security Act.             Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts that the Commissioner erred because the ALJ incorrectly

determined that Claimant was not disabled.                 For the reasons

discussed   below,   it   is   the   finding   of   this   Court   that   the

Commissioner=s decision should be and is REVERSED and the case is

REMANDED for further proceedings.

            Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”
42 U.S.C. § 423(d)(1)(A).      A claimant is disabled under the Social

Security   Act   “only   if   his   physical   or   mental   impairment   or

impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy. . .”                  42 U.S.C.

§423(d)(2)(A).    Social Security regulations implement a five-step

sequential process to evaluate a disability claim.           See, 20 C.F.R.

§§ 404.1520, 416.920.1




     1
         Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry.       If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work.    If the claimant’s step four burden is met, the
burden shifts to the Commissioner to establish at step five that work
exists in significant numbers in the national economy which the claimant
– taking into account his age, education, work experience, and RFC – can
perform. Disability benefits are denied if the Commissioner shows that
the impairment which precluded the performance of past relevant work
does not preclude alternative work. See generally, Williams v. Bowen,
844 F.2d 748, 750-51 (10th Cir. 1988).


                                      2
     Judicial         review    of     the    Commissioner’s      determination        is

limited in scope by 42 U.S.C. § 405(g).                      This Court’s review is

limited    to     two      inquiries:        first,   whether    the     decision     was

supported       by    substantial       evidence;     and,    second,     whether     the

correct legal standards were applied.                 Hawkins v. Chater, 113 F.3d

1162,     1164       (10th    Cir.    1997)(citation         omitted).         The   term

“substantial evidence” has been interpreted by the United States

Supreme Court to require “more than a mere scintilla.                          It means

such relevant evidence as                a reasonable mind might accept as

adequate to support a conclusion.”                    Richardson v. Perales, 402

U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938)).               The court may not re-weigh the evidence

nor substitute its discretion for that of the agency.                          Casias v.

Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991).     Nevertheless, the court must review the record as a whole,

and the “substantiality of the evidence must take into account

whatever     in      the     record     fairly    detracts      from     its    weight.”

Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also,

Casias, 933 F.2d at 800-01.

                               Claimant’s Background

     Claimant was 52 years old at the time of the ALJ’s decision.

                                              3
Claimant completed her high school education and attended but did

not complete a semester of college.              Claimant has worked in the

past as a hospital cleaner, a school cafeteria cook, a retail store

assistant manager, a laundry worker/machine rug cleaner, a sales

clerk, and a clerk/cashier.           Claimant alleges an inability to work

beginning    June    20,    2012     due   to   limitations   resulting     from

rheumatoid arthritis, arthritis, depression, and hypertension.

                              Procedural History

      On    December   7,     2016,    Claimant    protectively    filed     for

disability insurance benefits under Title II (42 U.S.C. ' 401, et

seq.) of the Social Security Act.                Claimant’s application was

denied initially and upon reconsideration.               On July 17, 2018,

Administrative Law Judge (“ALJ”) Doug Gabbard, II conducted an

administrative hearing in McAlester, Oklahoma.                  On August 13,

2018, the ALJ issued an unfavorable decision.                 On November 9,

2018, the Appeals Council denied review.           As a result, the decision

of   the   ALJ   represents    the     Commissioner’s   final    decision   for

purposes of further appeal.           20 C.F.R. §§ 404.981, 416.1481.

                 Decision of the Administrative Law Judge

      The ALJ made his decision at step four of the sequential

evaluation.       He determined that while Claimant suffered from

                                           4
severe impairments, she retained the residual functional capacity

(“RFC”) to perform her past relevant work.

                       Error Alleged for Review

     Claimant asserts the ALJ committed error in (1) rejecting the

opinions of state agency physicians regarding Claimant’s social

functioning limitations; (2) reaching an RFC which was not based

on substantial evidence; and (3) alternatively, finding Claimant

could perform her past relevant work without performing a proper

step four analysis.

                  Evaluation of the Opinion Evidence

     In his decision, the ALJ determined Claimant suffered from

the severe impairment of depression.        (Tr. 14).   The ALJ concluded

Claimant could perform a full range of semi-skilled work (work

which required understanding, remembering, and carrying out some

detailed skills, but did not require doing more complex work

duties)   where   interpersonal   contact    with   supervisors   and   co-

workers was on a superficial work basis, e.g. grocery checker, and

she should have only occasional workplace changes.         (Tr. 18).

     At step four after consulting with a vocational expert, the

ALJ concluded Claimant was capable of performing her past relevant

work as a hospital cleaner, sales clerk, and cashier checker.

                                   5
(Tr. 20).      As a result, the ALJ concluded Claimant was not under

a disability from February 23, 2016 – the alleged onset date -

through June 30, 2017 - the date last insured.              (Tr. 21).

      Claimant contends the ALJ improperly rejected the opinions of

Dr.   James    Sturgis   and   Dr.   Paul    Cherry,    consultative    medical

professionals     who    authored    RFC    assessments   on   Claimant.    On

January 28, 2017, Dr. Sturgis found Claimant was moderately limited

in her ability to understand and remember detailed instructions,

ability to carry out detailed instructions, ability to interact

appropriately with the general public, and ability to respond

appropriately to changes in the work setting.               (Tr. 71-73).     He

concluded that Claimant could perform simple and some complex

tasks, could relate to others on a superficial work basis, and

could adapt to routine work situations.                (Tr. 73).   On June 2,

2017, Dr. Cherry found Claimant with the same limitations as Dr.

Sturgis.      (Tr. 85-87).

      The ALJ found these opinions were entitled to “substantial

weight” “as they adequately account for any symptoms reasonably

arising from her depression, as well as the clinical findings on

the consultative examination (i.e. lower range of intellectual

abilities with very poor abstraction and fluid reasoning skills

                                       6
and some limited deficits in social judgment and problem solving).”

(Tr. 20).

     Despite giving these opinions substantial weight, the ALJ did

not include any restriction in the RFC for her inability to

interact appropriately with the general public and limitation to

relating to other people only on a superficial work basis.               The

ALJ is required to consider all medical opinions, whether they

come from a treating physician or non-treating source.              Doyle v.

Barnhart,   331    F.3d   758,   764   (10th   Cir.   2003);   20   C.F.R.   §

416.927(c).       He must provide specific, legitimate reasons for

rejecting any such opinions.       The ALJ must also give consideration

to several factors in weighing any medical opinion.            Id.; 20 C.F.R.

§ 416.927(d)(1)-(6).       Moreover, an ALJ “is not entitled to pick

and choose through an uncontradicted medical opinion, taking only

the parts that are favorable to a finding of nondisability.”            Haga

v. Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007).

     Defendant also argues that the findings in Section I of the

MRFCA is a mere worksheet while the RFC is contained in Section

III of the same form.       While Section III of the MRFCA generally

reflects the opinion of the expert while Section I acts as a

worksheet, if the Section III narrative inadequately addresses the

                                       7
summary restrictions found in Section I, it cannot be relied upon

to provide substantial evidence in support of the RFC.    Carver v.

Colvin, 600 F. App'x 616, 618–19 (10th Cir. 2015).     The ALJ was

obligated to consider the additional limitation found by the state

agency mental health experts in Claimant’s ability to interact

with the general public, especially in light of the fact that at

least one of Claimant’s past jobs which the ALJ found she could

perform involves interaction with the public.   On remand, the ALJ

shall consider this additional restriction.

                            RFC Determination

     Claimant challenges the ALJ’s RFC determination with regard

to the failure to include the limitation on interacting with the

general public found by Drs. Sturgis and Cherry.    This Court has

found it was error to fail to consider this limitation.

     Claimant also contends the ALJ’s physical RFC is not supported

by substantial evidence.    Claimant argues that the ALJ failed to

reference the finding by Dr. Chris Sudduth that Claimant had mild

decreased range of motion with lumbar flexion only with pain on

lumbar spine range of motion assessment and positive straight leg

raise test   bilaterally.    Claimant also suffered pain in the

cervical spine on range of motion assessment.      (Tr. 380).   Dr.

                                 8
Sudduth also found Claimant had weak heel and toe walking.                             (Tr.

385).     These findings were supported by Dr. Faisal Wasi.                            (Tr.

487).     The ALJ failed to reference these findings which could

impact the assessment of her RFC.                    It is clear that, “in addition

to discussing the evidence supporting his decision, the ALJ also

must discuss the uncontroverted evidence he chooses not to rely

upon, as well as significantly probative evidence he rejects.”

Clifton    v.   Chater,        79     F.3d           1007,   1009-1010      (10th      Cir.

1996)(citations omitted).            The ALJ shall reassess the RFC in light

of these additional medical findings.

                               Step Four Analysis

     As an alternative basis on appeal, Claimant challenges the

adequacy of the ALJ’s findings at step four.                      Since this Court is

requiring a re-evaluation of the evidence concerning Claimant’s

ability to perform her past relevant work in light of additional

limitations, the ALJ shall reassess his step four findings.

                                      Conclusion

     The    decision      of    the    Commissioner          is    not    supported      by

substantial evidence and the correct legal standards were not

applied.     Therefore, this Court finds, in accordance with the

fourth    sentence   of    42       U.S.C.       '    405(g),     the    ruling   of    the

                                             9
Commissioner of Social Security Administration should be and is

REVERSED   and   the   case   is   REMANDED   to   Defendant   for   further

proceedings.

    IT IS SO ORDERED this 31st day of March, 2020.




                                    ______________________________
                                    KIMBERLY E. WEST
                                    UNITED STATES MAGISTRATE JUDGE




                                     10
